Citation Nr: 0203183	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  98-10 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a fungus infection of the feet.

2.  Entitlement to an evaluation in excess of 10 percent for 
plantar keratosis of the left foot.

3.  Entitlement to a compensable evaluation for the residuals 
of hemorrhoidectomy.



REPRESENTATION

Appellant represented by:   Fred J. Fleming, Esq. 





INTRODUCTION

The veteran had active service from June 1946 to May 1949. 
This matter comes on appeal to the Board of Veterans Appeals 
(Board) from a decision by the Los Angeles VA Regional Office 
(RO). 

The issues on appeal were denied in a decision by the Board 
in March 2000. The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court). 
In an Order dated in December 2001, the Court vacated the 
March 2000 Board decision and remanded the case to the Board 
for consideration of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA).


REMAND

The veteran essentially contends that the current evaluations 
assigned to his service-connected disabilities do not reflect 
their severity.

The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). Further, in a 
letter dated January 29, 2002, the veteran's attorney-
representative specifically noted that RO consideration of 
additional evidence was not waived.   Therefore, for these 
reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. Accordingly, this case is REMANDED 
for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Copies of all records of treatment, VA 
and private, received by the veteran for 
the disabilities at issue since October 
1998, not already on file, should be 
obtained.

3. The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to determine the nature and 
etiology of all current foot pathology. 
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations pertaining to a fungus 
infection of the feet and plantar 
keratosis of the left foot should be 
reported in detail. 

The examiner should specifically provide 
an opinion as to the impact these 
disabilities have on the veteran's 
ability to walk.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  The 
examination report is to reflect whether 
such a review of the claims file was made.  
Any opinion expressed should be 
accompanied by a written rationale.

4. The veteran also should be scheduled 
for a VA examination by an appropriate 
specialist to determine the extent and 
severity of the service-connected 
residuals of a hemorrhoidectomy. All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. 

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  The 
examination report is to reflect whether 
such a review of the claims file was made.  
Any opinion expressed should be 
accompanied by a written rationale.

5. Thereafter, the RO should readjudicate 
issues on appeal.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





